Citation Nr: 0516641	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
February 1994.  Service in Southwest Asia from December 1990 
to May 1991 is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This issue was previously remanded by the Board in August 
2004.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims to suffer from PTSD as a result of his 
experiences in Operations Desert Shield/Desert Storm.  
Specifically, the veteran recites an incident during training 
in Saudi Arabia as a stressful experience that brought about 
PTSD.  The veteran claims that, when an "all clear" signal 
was given following an alert that had caused him and his 
comrades to don their gas masks, he, as the junior man, was 
commanded to remove his mask first, effectively becoming a 
guinea pig to test the air before the others removed their 
masks.  The veteran also noted in testimony before a Decision 
Review Officer (DRO) in July 2003, an incident in the desert 
wherein his group was out of position, thereby exposing group 
members to the potential of being bombarded by "friendly 
fire."  

The report of a June 2001 VA examination found insufficient 
medical evidence on which to base an diagnosis of PTSD.  A 
diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were:  alcohol dependence, 
continuous; cocaine dependence, continuous; rule out 
cognitive disorder.  There was no Axis II (personality 
disorders and mental retardation) diagnosis, and the Axis III 
(general medical conditions) diagnosis was not germane to the 
instant issue.  In Axis IV (psychosocial and environmental 
problems) the examiner noted ongoing substance abuse and 
underemployment.  The Axis V (global assessment of 
functioning (GAF) score) report was 50, which the examiner 
noted indicated serious ongoing difficulties related to 
substance abuse. 

In March 2002 the RO sent the veteran a request for a 
detailed description of the specific traumatic incident(s) 
which produced the stress that resulted in his claimed PTSD.  
That request included a questionnaire seeking information 
from the veteran that could corroborate his claimed 
stressors.  Information requested included dates and places 
of incidents, details of the incidents, and the identity of 
the units and individuals involved.  The veteran did not 
return a completed questionnaire, but provided instead a 
brief written statement, received in April 2002, describing 
the gas mask incident described above.  He provided no date 
for the alleged incident, and did not identify any other 
personnel who might be able to corroborate the alleged 
stressor.

The report of a VA examination conducted in September 2003 by 
the same physician who conducted the June 2001 examination, 
did not mention the alleged incident involving potential 
"friendly fire," but the examiner noted that the gas mask 
incident described by the veteran might rise to the level of 
a bona fide stressor were it to be corroborated.  The DSM-IV 
Axis I diagnosis was adjustment disorder mixed with anxiety 
and depressed mood secondary to his service-connected back 
condition.  There was no Axis II diagnosis, and the Axis III 
diagnosis was not germane to the instant issue.  In Axis IV 
the examiner noted mild stressors at the present time.  The 
GAF score was reported as 77.  The examiner noted that, 
without a corroborated stressor, a diagnosis of PTSD could 
not be made in accordance with DSM-IV.  38 C.F.R. §§ 3.304, 
4.125(a) (2004).  Comments made by the examiner with respect 
to other criteria that had to be met in order to diagnose 
PTSD suggested that the lone criterion for diagnosis that had 
not been met was the corroboration of a stressful experience.

The following month, October 2003, the veteran was provided a 
VA rheumatology examination in connection with other service 
connection claims.  That examiner acknowledged the above-
mentioned PTSD examination, and noted that the veteran 
currently denied any significant symptoms of depression, 
PTSD, anxiety, or compulsion.  

As noted above, this issue was remanded by the Board in order 
to afford the veteran an opportunity to provide information 
intended to lead to corroboration of the alleged stressful 
experience involving gas masks.  The record shows that the 
veteran was notified by letter dated in August 2004 of the 
need for specific information, and he was also provided 
another PTSD questionnaire to be completed and returned.  The 
veteran did not respond to this request for information.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Entitlement to service connection for PTSD requires 
medical evidence diagnosing PTSD in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a).  

As noted, the predicate to establishing entitlement to 
service connection for PTSD is a medical diagnosis of PTSD in 
accordance with DSM-IV.  The VA medical examiner in September 
2003 reported his DSM-IV findings and stated categorically 
that, without corroboration of the veteran's claimed 
stressor, a diagnosis of PTSD could not be made.  

The only evidence of record supportive of the veteran's claim 
that he has PTSD consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

As for corroboration of the claimed stressor, none exists in 
the record.  The veteran has been asked to provide greater 
details so that a search for corroborating evidence may be 
undertaken, but none has been provided.  Given the absence of 
such evidence, and because PTSD has not been diagnosed, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection.

On November 9, 2000 the VCAA was signed into law, changing 
the standard for processing veterans' claims.  In 
adjudicating this issue, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002.  This information was updated in the post-remand 
correspondence dated in August 2004.  (Although the notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefit 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, including all records not in the 
possession of a Federal agency or department, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO provided a Statement of the Case 
(SOC) and two supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
RO also obtained VA treatment records from the VA Medical 
Center (VAMC) in Omaha, Nebraska.  The veteran was afforded 
several VA psychiatric consultations in 2001 and 2002.  The 
veteran was also afforded VA psychiatric examinations in June 
2001 and September 2003, which were conducted in an attempt 
to establish entitlement to service connection for PTSD.  As 
noted above, the veteran was afforded a personal hearing 
before a DRO.

The Board notes that, while VA has a duty to assist the 
veteran in obtaining relevant evidence from federal and non-
federal sources, the veteran has a concomitant responsibility 
to cooperate fully with VA's reasonable efforts to obtain 
this evidence.  38 C.F.R. § 3.159(c).  As noted above, the 
veteran was twice requested to provide detailed information 
intended to lead to corroboration of his alleged stressors.  
However, the veteran has failed to be responsive to these 
requests, providing only a description of one alleged 
stressor in the first instance, and not responding at all to 
the second request.  In short, the veteran has not provided 
any information such as dates, names, and military units 
involved which could lead to corroboration of his claimed 
stressors.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


